                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

CARMEN N. WATSON,                                         )
                                                          )
                                Plaintiff,                )
                                                          )
v.                                                        )      Case No. 19-1044-EFM
                                                          )
UNIFIED SCHOOL DISTRICT 500 KCKPS,                        )
                                                          )
                                Defendant.                )

                                             ORDER

        Plaintiff’s application for leave to file and continue this action without payment of

fees or costs (ECF No. 3) is hereby granted. If not previously provided, plaintiff is directed

to provide the address of the named defendant by no later than March 14, 2019, so that the

Clerk of the Court may proceed with service of process. The Clerk shall issue summons

to the U.S. Marshal or Deputy Marshal, who are appointed pursuant to Fed. R. Civ. P.

4(c)(3).

        A copy of this order shall be mailed to plaintiff by certified and regular mail.

        IT IS SO ORDERED.

        Dated February 27, 2019, at Kansas City, Kansas.

                                                           s/ James P. O’Hara
                                                          James P. O’Hara
                                                          U.S. Magistrate Judge



                                               1
O:\ORDERS\19-1044-EFM-3.docx
